Exhibit 10.20(k)
PPA-Sponsor
AMENDMENT FOR PENSION PROTECTION ACT AND HEART ACT
ARTICLE I
PREAMBLE

1.1   Effective date of Amendment. The Employer, or if applicable, the sponsor
on behalf of the Employer, adopts this Amendment to the Plan to reflect recent
law changes. This Amendment is effective as indicated below for the respective
provisions.   1.2   Superseding of inconsistent provisions. This Amendment
supersedes the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this Amendment.   1.3   Employer’s election.
The Employer adopts all the default provisions of this Amendment except as
otherwise elected in Article II.   1.4   Construction. Except as otherwise
provided in this Amendment, any reference to “Section” in this Amendment refers
only to sections within this Amendment, and is not a reference to the Plan. The
Article and Section numbering in this Amendment is solely for purposes of this
Amendment, and does not relate to any Plan article, section or other numbering
designations.   1.5   Effect of restatement of Plan. If the Employer restates
the Plan, then this Amendment shall remain in effect after such restatement
unless the provisions in this Amendment are restated or otherwise become
obsolete (e.g., if the Plan is restated onto a plan document which incorporates
PPA provisions).   1.6   Adoption by prototype sponsor. Except as otherwise
provided herein, pursuant to the provisions of the Plan and Section 5.01 of
Revenue Procedure 2005-16, the sponsor hereby adopts this Amendment on behalf of
all adopting employers. The adoption by the sponsor becomes applicable with
respect to an adopting Employer’s Plan as of the last day of the first Plan Year
beginning after December 31, 2008, unless the Employer individually adopts this
Amendment, or an alternative amendment, prior to such date.

ARTICLE II
EMPLOYER ELECTIONS
The Employer only needs to complete the questions in Sections 2.2 through 2.7
below in order to override the default provisions set forth below. If the Plan
will use all of the default provisions, then these questions should be skipped
and the Employer does not need to execute this Amendment.

2.1   Default Provisions. Unless the Employer elects otherwise in this Article,
the following defaults will apply:

  a.   If the Plan has a vesting schedule for nonelective contributions that
does not meet the Pension Protection Act of 2006 (PPA), then the vesting
schedule for any Employer nonelective contributions for Participants who
complete an Hour of Service in a Plan Year beginning after December 31, 2006,
will be the schedule below. Such schedule will apply to all nonelective
contributions, even those made prior to January 1, 2007.         If the Plan has
a graded vesting schedule (i.e., the vesting schedule includes a vested
percentage that is more than 0% and less than 100%), then the vesting schedule
will be a 6-year graded schedule (20% after 2 years of vesting service and an
additional 20% for each year thereafter).         If the Plan has a cliff
vesting schedule that requires more than 3 years of vesting service, then
nonelective contributions will be nonforfeitable upon the completion of 3 years
of vesting service.     b.   Nonspousal beneficiary rollovers are allowed
effective for distributions made after 12/31/06.     c.   Hardship distributions
for expenses of a beneficiary are not allowed.     d.   The option to permit
in-service distributions at age 62 (with respect to amounts attributable to a
money purchase pension plan, target benefit plan, or any other defined
contribution plan that has received a transfer of assets from a pension plan) is
not adopted.     e.   Qualified Reservist Distributions are not allowed.     f.
  Continued benefit accruals pursuant to the Heroes Earnings Assistance and
Relief Tax Act of 2008 (HEART Act) are not provided.

2.2   Vesting (Article III). The default vesting schedule applies unless a. is
elected below.

             
 
  a.   o   In lieu of the above default vesting provisions, the employer elects
the following schedule:

© 2009 Wachovia Bank, N.A.

1



--------------------------------------------------------------------------------



 



PPA-Sponsor

                     
 
        1.     o   3 year cliff (a Participant’s accrued benefit derived from
employer nonelective contributions is nonforfeitable upon the Participant’s
completion of three years of vesting service).
 
                   
 
        2.     o   6 year graded schedule (20% after 2 years of vesting service
and an additional 20% for each year thereafter).
 
                   
 
        3.     o   Other (must be at least as liberal as 1. or 2. above at each
point in time):

      Years of vesting service   Nonforfeitable percentage      
 
                      %      
 
                      %      
 
                      %      
 
                      %      
 
                      %

    The vesting schedule set forth herein only applies to Participants who
complete an Hour of Service in a Plan Year beginning after December 31, 2006,
and, unless b. is elected below, applies to all nonelective contributions
subject to a vesting schedule.

             
 
  b.   o   The vesting schedule will only apply to nonelective contributions
made in Plan Years beginning after December 31, 2006 (the prior schedule will
apply to nonelective contributions made in prior Plan Years).

2.3   Non-spousal rollovers (Article VII). Non-spousal rollovers are allowed
after December 31, 2006 unless a. is elected below (Article VII provides that
such distributions are always allowed after December 31, 2009):

             
 
  a.   o   Use the following instead of the default (select one):

                     
 
        1.     o   Non-spousal rollovers are not allowed.
 
                   
 
        2.     o   Non-spousal rollovers are allowed effective
                     (not earlier than January 1, 2007 and not later than
January 1, 2010).

2.4   Hardships (Article VIII). Hardship distributions for expenses of
beneficiaries will not be allowed unless elected below:

             
 
  a.   o   Hardship distributions are allowed for beneficiary expenses (See IRS
Notice 2007-7) (applies only for 401(k) or profit sharing plans that allow
hardship distributions) effective as of August 17, 2006 unless another date is
elected below:

                     
 
        1.     o                        (may not be earlier than August 17,
2006).

2.5   In-service distributions (Article IX). In-service distributions at age 62
will not be allowed (except as otherwise permitted under the Plan without regard
to this Amendment) unless elected below:

             
 
  a.   o   In-service distributions will be allowed for Participants at age 62
(generally applies only for money purchase (including target benefit) plans, but
may apply to any other defined contribution plans that have received a transfer
of assets from a pension plan) effective as of the first day of the 2007 Plan
Year unless another date is elected below:

                     
 
        1.     o                        (may not be earlier than the first day
of the 2007 Plan Year).
 
                            AND, the following limitations apply to in-service
distributions:
 
                   
 
        2.     o   The Plan already provides for in-service distributions and
the restrictions set forth in the Plan (e.g., minimum amount of distributions or
frequency of distributions) are applicable to in-service distributions at age
62.
 
                   
 
        3.     o   N/A. No limitations.
 
                   
 
        4.     o   The following elections apply to in-service distributions at
age 62 (select all that apply):

                 
 
      a.   o   The minimum amount of a distribution is $___(may not exceed
$1,000).
 
               
 
      b.   o   No more than ___distribution(s) may be made to a Participant
during a Plan Year.
 
               
 
      c.   o   Distributions may only be made from accounts which are fully
Vested.
 
               
 
      d.   o   In-service distributions may be made subject to the following
provisions:                      (must be definitely determinable and not
subject to discretion).

2.6   Qualified Reservist Distributions (Article X). Qualified Reservist
distributions will not be allowed unless elected below:

             
 
  a.   o   Qualified Reservist Distributions are allowed effective as of
                     (may not be earlier than September 12, 2001).

2.7   Continued benefit accruals (Article XV). Continued benefit accruals for
the Heart Act (Amendment Section 15.2) will not apply unless elected below:

             
 
  a.   o   The provisions of Amendment Section 15.2 apply.

© 2009 Wachovia Bank, N.A.

2



--------------------------------------------------------------------------------



 



PPA-Sponsor
ARTICLE III
NONELECTIVE CONTRIBUTION VESTING

3.1   Applicability. This Article applies to Participants who complete an Hour
of Service in a Plan Year beginning after December 31, 2006, with respect to
accrued benefits derived from employer nonelective contributions made in Plan
Years beginning after December 31, 2006. Unless otherwise elected by the
employer in Amendment Section 2.2 above, this Article also will apply to all
nonelective contributions subject to a vesting schedule, including nonelective
contributions allocated under the Plan terms as of a date in a Plan Year
beginning before January 1, 2007.   3.2   Vesting schedule. A Participant’s
accrued benefit derived from employer nonelective contributions vests as
provided in Amendment Section 2.1.a, or if applicable, Amendment Section 2.2.

ARTICLE IV
PARTICIPANT DISTRIBUTION NOTIFICATION

4.1   180-day notification period. For any distribution notice issued in Plan
Years beginning after December 31, 2006, any reference to the 90-day maximum
notice period prior to distribution in applying the notice requirements of Code
§§402(f) (the rollover notice), 411(a)(11) (Participant’s consent to
distribution), and 417 (notice under the joint and survivor annuity rules) will
become 180 days.   4.2   Notice of right to defer distribution. For any
distribution notice issued in Plan Years beginning after December 31, 2006, the
description of a Participant’s right, if any, to defer receipt of a distribution
also will describe the consequences of failing to defer receipt of the
distribution. For notices issued before the 90th day after the issuance of
Treasury regulations (unless future Revenue Service guidance otherwise
requires), the notice will include: (i) a description indicating the investment
options available under the Plan (including fees) that will be available if the
Participant defers distribution; and (ii) the portion of the summary plan
description that contains any special rules that might affect materially a
Participant’s decision to defer.

ARTICLE V
ROLLOVER OF AFTER-TAX/ROTH AMOUNTS

5.1   Direct rollover to qualified plan/403(b) plan. For taxable years beginning
after December 31, 2006, a Participant may elect to transfer employee
(after-tax) or Roth elective deferral contributions by means of a direct
rollover to a qualified plan or to a 403(b) plan that agrees to account
separately for amounts so transferred, including accounting separately for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not includible in gross income.

ARTICLE VI
DIVESTMENT OF EMPLOYER SECURITIES

6.1   Rule applicable to elective deferrals and employee contributions. For Plan
Years beginning after December 31, 2006, if any portion of the account of a
Participant (including, for purposes of this Article VI, a beneficiary entitled
to exercise the rights of a Participant) attributable to elective deferrals or
employee contributions is invested in publicly-traded Employer securities, the
Participant may elect to direct the Plan to divest any such securities, and to
reinvest an equivalent amount in other investment options which satisfy the
requirements of Section 6.3.   6.2   Rule applicable to Employer contributions.
If any portion of a Participant’s account attributable to nonelective or
matching contributions is invested in publicly-traded Employer securities, then
a Participant who has completed at least 3 years of vesting service, or a
beneficiary of any deceased Participant entitled to exercise the right of a
Participant, may elect to direct the Plan to divest any such securities, and to
reinvest an equivalent amount in other investment options which satisfy the
requirements of Section 6.3.

  a.   Three-year phase-in applicable to Employer contributions. For Employer
securities acquired with nonelective or matching contributions during a Plan
Year beginning before January 1, 2007, the rule described in this Section 6.2
only applies to the percentage of the Employer securities (applied separately
for each class of securities) as follows:

          Plan Year   Percentage
2007
    33  
2008
    66  
2009
    100  

  b.   Exception to phase-in for certain age 55 Participants. The 3-year
phase-in rule of Section 6.2.a does not apply to a Participant who has attained
age 55 and who has completed at least 3 years of service before the first Plan
Year beginning after December 31, 2005.

6.3   Investment options. For purposes of this Article VI, other investment
options must include not less than 3 investment options, other than Employer
securities, to which the Participant may direct the proceeds of divestment of
Employer securities required by this Article VI, each of which options is
diversified and has materially different risk and return characteristics. The
Plan must

© 2009 Wachovia Bank, N.A.

3



--------------------------------------------------------------------------------



 



PPA-Sponsor

    provide reasonable divestment and reinvestment opportunities at least
quarterly. Except as provided in regulations, the Plan may not impose
restrictions or conditions on the investment of Employer securities which the
Plan does not impose on the investment of other Plan assets, other than
restrictions or conditions imposed by reason of the application of securities
laws or a condition permitted under IRS Notice 2006-107 or other applicable
guidance.   6.4   Exceptions for certain plans. This Article VI does not apply
to a one-participant plan, as defined in Code §401(a)(35)(E)(iv), or to an
employee stock ownership plan (“ESOP”) if: (i) there are no contributions to the
ESOP (or related earnings) attributable to elective deferrals or matching
contributions; and (ii) the ESOP is a separate plan, for purposes of Code
§414(l), from any other defined benefit plan or defined contribution plan
maintained by the same employer or employers.   6.5   Treatment as publicly
traded Employer securities. Except as provided in Treasury regulations or in
Code §401(a)(35)(F)(ii) (relating to certain controlled groups), a plan holding
Employer securities which are not publicly traded Employer securities is treated
as holding publicly traded Employer securities if any Employer corporation, or
any member of a controlled group of corporations which includes such Employer
corporation (as defined in Code §401(a)(35)(F)(iii)) has issued a class of stock
which is a publicly traded Employer security.

ARTICLE VII
DIRECT ROLLOVER OF NON-SPOUSAL DISTRIBUTION

7.1   Non-spouse beneficiary rollover right. For distributions after
December 31, 2009, and unless otherwise elected in Section 2.3 of this
Amendment, for distributions after December 31, 2006, a non-spouse beneficiary
who is a “designated beneficiary” under Code §401(a)(9)(E) and the regulations
thereunder, by a direct trustee-to-trustee transfer (“direct rollover”), may
roll over all or any portion of his or her distribution to an individual
retirement account the beneficiary establishes for purposes of receiving the
distribution. In order to be able to roll over the distribution, the
distribution otherwise must satisfy the definition of an eligible rollover
distribution.   7.2   Certain requirements not applicable. Although a non-spouse
beneficiary may roll over directly a distribution as provided in Section 7.1,
any distribution made prior to January 1, 2010 is not subject to the direct
rollover requirements of Code §401(a)(31) (including Code §401(a)(31)(B), the
notice requirements of Code §402(f) or the mandatory withholding requirements of
Code §3405(c)). If a non-spouse beneficiary receives a distribution from the
Plan, the distribution is not eligible for a “60-day” rollover.   7.3   Trust
beneficiary. If the Participant’s named beneficiary is a trust, the Plan may
make a direct rollover to an individual retirement account on behalf of the
trust, provided the trust satisfies the requirements to be a designated
beneficiary within the meaning of Code §401(a)(9)(E).   7.4   Required minimum
distributions not eligible for rollover. A non-spouse beneficiary may not roll
over an amount which is a required minimum distribution, as determined under
applicable Treasury regulations and other Revenue Service guidance. If the
Participant dies before his or her required beginning date and the non-spouse
beneficiary rolls over to an IRA the maximum amount eligible for rollover, the
beneficiary may elect to use either the 5-year rule or the life expectancy rule,
pursuant to Treas. Reg. §1.401(a)(9)-3, A-4(c), in determining the required
minimum distributions from the IRA that receives the non-spouse beneficiary’s
distribution.

ARTICLE VIII
DISTRIBUTION BASED ON BENEFICIARY HARDSHIP

8.1   Beneficiary-based distribution. If elected in Amendment Section 2.4.a,
then beginning as of the date specified in such Section, a Participant’s
hardship event, for purposes of the Plan’s safe harbor hardship distribution
provisions pursuant to Treas. Reg. §1.401(k)-1(d)(3)(iii)(B), includes an
immediate and heavy financial need of the Participant’s primary beneficiary
under the Plan, that would constitute a hardship event if it occurred with
respect to the Participant’s spouse or dependent as defined under Code §152
(such hardship events being limited to educational expenses, funeral expenses
and certain medical expenses). For purposes of this Article, a Participant’s
“primary beneficiary under the Plan” is an individual who is named as a
beneficiary under the Plan and has an unconditional right to all or a portion of
the Participant’s account balance under the Plan upon the Participant’s death.

ARTICLE IX
IN-SERVICE PENSION DISTRIBUTIONS

9.1   Age 62 distributions. If elected in Amendment Section 2.5.a, then
beginning as of the date specified in such Section, if the Plan is a money
purchase pension plan, a target benefit plan, or any other defined contribution
plan that has received a transfer of assets from a pension plan, a Participant
who has attained age 62 and who has not separated from employment may elect to
receive a distribution of his or her vested account balance (or in case of a
transferee plan, of the transferred account balance).

© 2009 Wachovia Bank, N.A.

4



--------------------------------------------------------------------------------



 



PPA-Sponsor
ARTICLE X
QUALIFIED RESERVIST DISTRIBUTION

10.1   401(k) distribution restrictions. If elected in Amendment Section 2.6,
then effective as of the date specified in such Section, the Plan permits a
Participant to elect a Qualified Reservist Distribution, as defined in this
Article X.   10.2   Qualified Reservist Distribution defined. A “Qualified
Reservist Distribution” is any distribution to an individual who is ordered or
called to active duty after September 11, 2001, if: (i) the distribution is from
amounts attributable to elective deferrals in a 401(k) plan; (ii) the individual
was (by reason of being a member of a reserve component, as defined in section
101 of title 37, United States Code) ordered or called to active duty for a
period in excess of 179 days or for an indefinite period; and (iii) the Plan
makes the distribution during the period beginning on the date of such order or
call, and ending at the close of the active duty period.

ARTICLE XI
OTHER 401(k)/401(m) PLAN PROVISIONS

11.1   Gap period income on distributed excess contributions and excess
aggregate contributions. This Section applies to excess contributions (as
defined in Code §401(k)(8)(B)) and excess aggregate contributions (as defined in
Code §401(m)(6)(B)) made with respect to Plan Years beginning after December 31,
2007. The Plan administrator will not calculate and distribute allocable income
for the gap period (i.e., the period after the close of the Plan Year in which
the excess contribution or excess aggregate contribution occurred and prior to
the distribution).   11.2   Gap period income on distributed excess deferrals.
With respect to 401(k) plan excess deferrals (as defined in Code §402(g)) made
in taxable year 2007, the Plan administrator must calculate allocable income for
the taxable year and also for the gap period (i.e., the period after the close
of the taxable year in which the excess deferral occurred and prior to the
distribution); provided that the Plan administrator will calculate and
distribute the gap period allocable income only if the Plan administrator in
accordance with the Plan terms otherwise would allocate the gap period allocable
income to the Participant’s account. With respect to 401(k) plan excess
deferrals made in taxable years after 2007, gap period income may not be
distributed.   11.3   Plan termination distribution availability. For purposes
of determining whether the Employer maintains an alternative defined
contribution plan (described in Treas. Reg. §1.401(k)-1(d)(4)(i)) that would
prevent the Employer from distributing elective deferrals (and other amounts,
such as QNECs, that are subject to the distribution restrictions that apply to
elective deferrals) from a terminating 401(k) plan, an alternative defined
contribution plan does not include an employee stock ownership plan defined in
Code §§4975(e)(7) or 409(a), a simplified employee pension as defined in Code
§408(k), a SIMPLE IRA plan as defined in Code §408(p), a plan or contract that
satisfies the requirements of Code §403(b), or a plan that is described in Code
§§457(b) or (f).

ARTICLE XII
QUALIFIED OPTIONAL SURVIVOR ANNUITY

12.1   Right to Elect Qualified Optional Survivor Annuity. Effective with
respect to Plan Years beginning after December 31, 2007, a participant who
elects to waive the qualified joint and survivor annuity form of benefit, if
offered under the Plan, is entitled to elect the “qualified optional survivor
annuity” at any time during the applicable election period. Furthermore, the
written explanation of the joint and survivor annuity shall explain the terms
and conditions of the “qualified optional survivor annuity.”   12.2   Definition
of Qualified Optional Survivor Annuity.

  a.   General. For purposes of this Article, the term “qualified optional
survivor annuity” means an annuity:

  (1)   For the life of the participant with a survivor annuity for the life of
the spouse which is equal to the “applicable percentage” of the amount of the
annuity which is payable during the joint lives of the Participant and the
spouse, and     (2)   Which is the actuarial equivalent of a single annuity for
the life of the participant.

      Such term also includes any annuity in a form having the effect of an
annuity described in the preceding sentence.

  b.   Applicable percentage. For purposes of this Section, the “applicable
percentage” is based on the survivor annuity percentage (i.e., the percentage
which the survivor annuity under the Plan’s qualified joint and survivor annuity
bears to the annuity payable during the joint lives of the participant and the
spouse). If the survivor annuity percentage is less than 75 percent, then the
“applicable percentage” is 75 percent; otherwise, the “applicable percentage” is
50 percent.

ARTICLE XIII
DIRECT ROLLOVER TO ROTH IRA

13.1   Roth IRA rollover. For distributions made after December 31, 2007, a
participant may elect to roll over directly an eligible rollover distribution to
a Roth IRA described in Code §408A(b).

© 2009 Wachovia Bank, N.A.

5



--------------------------------------------------------------------------------



 



PPA-Sponsor
ARTICLE XIV
QUALIFIED DOMESTIC RELATIONS ORDERS

14.1   Permissible QDROs. Effective April 6, 2007, a domestic relations order
that otherwise satisfies the requirements for a qualified domestic relations
order (“QDRO”) will not fail to be a QDRO: (i) solely because the order is
issued after, or revises, another domestic relations order or QDRO; or
(ii) solely because of the time at which the order is issued, including issuance
after the annuity starting date or after the Participant’s death.   14.2   Other
QDRO requirements apply. A domestic relations order described in Section 14.1 is
subject to the same requirements and protections that apply to QDROs.

ARTICLE XV
HEART ACT PROVISIONS

15.1   Death benefits. In the case of a death occurring on or after January 1,
2007, if a Participant dies while performing qualified military service (as
defined in Code §414(u)), the survivors of the Participant are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed and then terminated employment on account of death.   15.2   Benefit
accrual. If the Employer elects in Amendment Section 2.7 to apply this
Section 15.2, then for benefit accrual purposes, the Plan treats an individual
who dies or becomes disabled on or after January 1, 2007 (as defined under the
terms of the Plan) while performing qualified military service with respect to
the Employer as if the individual had resumed employment in accordance with the
individual’s reemployment rights under USERRA, on the day preceding death or
disability (as the case may be) and terminated employment on the actual date of
death or disability.

  a.   Determination of benefits. The Plan will determine the amount of employee
contributions and the amount of elective deferrals of an individual treated as
reemployed under this Section 15.2 for purposes of applying paragraph Code
§414(u)(8)(C) on the basis of the individual’s average actual employee
contributions or elective deferrals for the lesser of: (i) the 12-month period
of service with the Employer immediately prior to qualified military service; or
(ii) if service with the Employer is less than such 12-month period, the actual
length of continuous service with the Employer.

15.3   Differential wage payments. For years beginning after December 31, 2008,
(i) an individual receiving a differential wage payment, as defined by Code
§3401(h)(2), is treated as an employee of the employer making the payment,
(ii) the differential wage payment is treated as compensation, and (iii) the
Plan is not treated as failing to meet the requirements of any provision
described in Code §414(u)(1)(C) by reason of any contribution or benefit which
is based on the differential wage payment.   15.4   Severance from employment.
Notwithstanding Section 15.3(i), for purposes of Code §401(k)(2)(B)(i)(I), an
individual is treated as having been severed from employment during any period
the individual is performing service in the uniformed services described in Code
§3401(h)(2)(A).

  a.   Suspension of deferrals. If an individual elects to receive a
distribution by reason of severance from employment, death or disability, the
individual may not make an elective deferral or employee contribution during the
6-month period beginning on the date of the distribution.     b.  
Nondiscrimination requirement. Section 15.3(iii) applies only if all employees
of the Employer performing service in the uniformed services described in Code
§3401(h)(2)(A) are entitled to receive differential wage payments (as defined in
Code §3401(h)(2)) on reasonably equivalent terms and, if eligible to participate
in a retirement plan maintained by the employer, to make contributions based on
the payments on reasonably equivalent terms (taking into account Code
§§410(b)(3), (4), and (5)).

* * * * * * *
Except with respect to any election made by the employer in Article II, this
amendment is hereby adopted by the prototype sponsor on behalf of all adopting
employers
Sponsor’s signature and Adoption Date are on file with Sponsor
Sponsor Name: Wachovia Bank, N.A.
NOTE: The Employer only needs to execute this Amendment if an election has been
made in Article II.
© 2009 Wachovia Bank, N.A.

6



--------------------------------------------------------------------------------



 



PPA-Sponsor
This Amendment has been executed this                                         
day of                                         ,                     .
Name of Plan: Allied Capital 401(k) Plan
Name of Employer: Allied Capital Corporation
By:                                                             
          EMPLOYER
© 2009 Wachovia Bank, N.A.

7